DETAILED ACTION
This action is responsive to the amendment filed 11/23/21.
Claims 1-16 are finally rejected.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 14-16, the examiner could not find support in the original disclosure for ‘wherein the simultaneous activation of the cryogenic therapy element for at least part of the first time interval provides a first cooling output that is similar to a second cooling output of the first cryogenic therapy element during the second time interval’; ‘wherein the simultaneous activation of the cryogenic therapy element for at least part of the first time interval provides a first cooling output that is different from a second cooling output of the first cryogenic therapy element during the second time interval’; and ‘wherein the simultaneous activation of the cryogenic therapy element for at least part of the first time interval provides a first cooling output that is not constant during the at least part of the first time interval’. Therefore, these claims contain new matter. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6-7, the limitation of: wherein the instructions, when executed, cause the processing circuitry to identify , based at least in part upon the thermal dose, the modulation pattern further based at least in part upon a desired effect upon the tissue’ does not appear to be grammatically correct and is therefore indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tyc et al. (WO 2014003855, “Tyc”) in view of Abboud et al. (US 20040158237, “Abboud”) and Rittman et al. (US 6575969, “Rittman”).
Regarding claim 1, Tyc teaches a system for performing temperature modulation therapy to a tissue with an interstitial probe (Abstract), the system comprising: an interstitial probe, comprising a shaft region (Fig. 3, shaft region is the region of the probe proximal to the tip), a tip region (Fig. 3, probe tip), at least one thermal therapy-generating element for thermal therapy emission via the tip region (Pg. 14, lines 1-14, (Pg. 79 lines 2-4, the modulation pattern includes instructions to ‘cool the ROI back down to the baseline temperature', once the probe has stopped, which implies a high thermal output interval and a lower thermal output time interval) activate, at the present position of the interstitial probe, temperature modulation therapy by the interstitial probe utilizing the identified modulation pattern for applying a thermal dose to the tissue (Pg. 76, lines 6-11, ‘Treatment, in accordance with the workstation-calculated (and/or operator modified/confirmed) sequence, proceeds […]’), during modulation therapy, monitor at least one temperature of the tissue (Pg. 88, lines 2-5, ‘In one exemplary implementation, the thermal damage or "dose" may be computed using an Arrhenius-type relationship between time and tissue temperature. This allows the operator to view temperature maps of the brain tissue illustrating predictive damage that the software has calculated based on the sequencing of MRI data while providing the required treatment.’), identify a difference between a goal temperature and the at least one temperature of the tissue, and responsive to identifying the difference, alter the modulation pattern (Pg. 88, lines 17-20, 'a difference between the specific temperature t and an actual temperature to compute thermal damage').
Tyc fails to teach that the thermal modulation pattern comprises that the at least one cycle of lower thermal output is interspersed between two high thermal outputs; and that memory has instruction stored thereon such that when executed during modulation therapy, responsive to identifying a difference between a goal temperature and at least one temperature of the tissue altering the modulation pattern, wherein altering the modulation pattern comprises altering at least one of a) a length of the first time interval, b) a length of the second time interval, c) an emission level of the first thermal therapy-generating element during the first time interval, d) an emission level of the first thermal therapy-generating element during the second time interval, e) an emission level of the 
Regarding the thermal modulation pattern aspect, Abboud teaches an analogous system for performing temperature modulation therapy to a tissue (Abstract), the system comprising: a probe (Fig. 1, energy treatment device 102), comprising a shaft region (Fig. 1, the shaft region of energy treatment device 102 can be considered the region between the tip of 102 and the proximal end of 102), a tip region (Fig. 1, the tip region of energy treatment device 102 can be considered the distal end of 102), at least one thermal therapy-generating element for thermal therapy emission via the tip region (Par. 56, ‘One of the electrodes is to deliver RF energy and the other is for freezing or cooling the surrounding tissue’), and at least one cryotherapy-generating element for cryogenic therapy emission via the tip region (Par. 56, ‘One of the electrodes is to deliver RF energy and the other is for freezing or cooling the surrounding tissue’); processing circuitry (Par. 54, computer processor within console 104); and a memory having instructions stored thereon (Par. 54, a ‘computer processor’ cannot operate without memory therefore the examiner maintains that this feature is inherent to the described system), wherein the system is configured to deliver various selectable temperature modulation patterns (Pars. 17-25, ‘Accordingly, given the different types of existing ablation procedures, it would be desirable to provide an ablation station that allows for the sequential or simultaneous use of various types of ablation procedures and that is adaptable and compatible with all types of existing ablation catheters.’), at least one of the temperature modulation patterns comprising at least one cycle of lower thermal output interspersed between two higher thermal outputs (Par. 45 and fig. 2d, showing 
Abboud further teaches that configuring the device to provide various temperature modulation patterns using multiple ablation modalities gives the clinician the freedom to select an optimal ablation technique based on the patient's medical condition (Par. 17, ‘There is presently no system available that can provide a medical technician with the freedom to select an ablation technique based on the patient's medical condition, and perform sequential or simultaneous ablation procedures without the difficulty and time-consuming effort of constantly replacing one type of catheter with another’). 
Therefore, in view of Abboud, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to configure Tyc to provide various temperature modulation patterns including the sequential delivery of a high temperature output and low temperature output, as taught by Abboud, in order to provide a clinician 
Regarding the temperature control aspect, Rittman teaches an analogous system to that of Tyc  for controlling, monitoring and pre-planning a process of target ablation (Abstract), which has a memory (Abstract, ‘computer graphic workstation’) including instructions stored thereon such that when executed during modulation therapy, responsive to identifying a difference between a goal temperature and at least one temperature of the tissue (Col. 16, lines 47-60, ‘[…] temperature sensor, feeds back to the RF generator or controller circuit 709 a temperature reading T0 […] of the tissue […]) altering the modulation pattern, wherein altering the modulation pattern comprises altering at least one of a) a length of the first time interval, b) a length of the second time interval, c) an emission level of the first thermal therapy-generating element during the first time interval, d) an emission level of the first thermal therapy-generating element during the second time interval, e) an emission level of the first cryotherapy-generating element during the first time interval, and f) an emission level of the first cryotherapy generating element during the second time interval (Col. 16, lines 53-60, ‘If temperature rises to boiling, as indicated by the temperature measurement T0
Rittman further teaches that providing temperature feedback loop between power and temperature stabilizes the procedure and makes the process safer for the patient (Col. 16, lines 50-53 and 57-60).
In view of Rittman, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to implement a temperature feedback loop between temperature and power, as taught by Rittman, in order to stabilize the procedure and make the process safer for the patient, as taught by Rittman.
Regarding claim 2, Tyc, as modified, further teaches wherein altering the modulation pattern comprises selecting a new modulation pattern of a plurality of pre-set modulation patterns (Tyc has previously been modified in view of Rittman to provide a temperature-power feedback loop; see Rittman, col. 16, lines 53-56, for instance 'shutting of power’ or 'severely cutting back power’ can be considered selecting a new ‘preset modulation patterns’).
Regarding claim 3, Tyc, as modified, further teaches wherein identifying the difference between the goal temperature and the at least one temperature of the tissue comprises identifying a measured tissue temperature differs from the goal temperature by at least a threshold amount (Tyc has previously been modified in view of Rittman to provide a temperature-power feedback loop; See Rittman, col. 16, lines 53-55, in this case the threshold amount can be considered the ‘boiling’ temperature).
Regarding claim 4, Tyc, as modified, further teaches wherein altering the modulation pattern comprises lowering an overall tissue temperature towards the goal temperature to avoid cellular damage during thermal therapy (Tyc has previously been modified in view of Rittman to temperature-power feedback loop; See Rittman, col. 16, 
Regarding claim 5, Tyc, as modified, further teaches wherein a goal thermal dose profile comprises the goal temperature, wherein the goal thermal dose profile is related to the thermal dose (See Tyc, pg. 89, lines 8-15, ‘Exemplary thresholds can be set at 1, 2,10 3, 4, 5, 10, 15, 20, 30, 45 and 60 minutes for specified temperatures of 42°C, 43°C, 44°C, 45°C or 46°C.’; further Tyc has been modified in view of Rittman to configure the system to utilize temperature feedback control; see Rittman, col. 16, lines 53-56; a desired ‘goal’ temperature is an innate parameter form of temperature feedback control).
Regarding claim 6, Tyc, as modified, further teaches wherein the instructions, when executed, cause the processing circuitry to identify , based at least in part upon the thermal dose, the modulation pattern further based at least in part upon a desired effect upon the tissue (See Tyc, pg. 89 lines 8-15, ‘Preferably one or more of the thresholds corresponds to a 100% or near 100% "kill rate" in that all or generally all biological functions of a tissue is destroyed at that amount of exposure to energy.), wherein the desired effect comprises at least one of altering normal biological function, altering abnormal biological function, and disrupting a blood-brain barrier (Pg. 2, lines 3-6, ‘The objectives of surgery include removal or lessening of the number of active malignant cells within the brain, and a reduction in the pain or functional impairment due to the effect of the tumor on adjacent brain structures’).
Regarding claim 8, Tyc, as modified, further teaches wherein monitoring the at least one temperature of the tissue comprises performing image-based thermography of 
Regarding claim 9, Tyc, as modified, further teaches a controller remotely located to the probe, wherein the controller comprises at least a portion of the processing circuitry (See Tyc, pg. 46, lines 9-14, ‘In various implementations the probe driver provides full remote control to […]’).
Regarding claim 10, Tyc, as modified, further teaches a flexible umbilical sheath portion affixed to the shaft region (See Tyc, pg. 45, line 24, ‘flexible MRI-compatible umbilical’), wherein the flexible umbilical sheath portion includes at least one interface for supplying one of energy, cooling fluid, cooling gas, heating fluid, and heating gas to the shaft region (See Tyc, pg. 14, lines 17-19 and fig. 3, ‘probe connectors').
Tyc, as modified, fails to teach that the flexible umbilical sheath is permanently affixed to the shaft region.
The examiner maintains, however, that it would have been obvious to one or ordinary skill in the art at the time that the invention was made to make the umbilical sheath integral with and thus permanently affixed to the probe portion, since it has been held that the use of a one piece construction of over a multiple piece construction disclosed in the prior is a matter obvious design choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Regarding claims 11-12, Tyc, as modified, fails to teach wherein the first time interval is different from the second time interval; or wherein the first time interval is similar to the second time interval.
The examiner maintains, however, that it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to optimize the relative lengths of the first and second time intervals as needed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 13, Tyc, as modified, fails to teach wherein at least one of the two higher thermal outputs corresponds to a simultaneous activation of a cryogenic therapy element for at least part of the first time interval.
Abboud, however, teaches that is some cases it is preferable to simultaneously activate the cryogenic therapy element simultaneous with the higher thermal outputs (Par. 42, ‘As described above, in order to maintain a specific temperature range, cold-tip RF ablation is performed by delivering cryogenic fluid along with RF energy to the tissue to maintain the tip temperature within a certain range’).
Therefore, in view of Abboud it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to further modify Tyc by configuring the device for simultaneous delivery of cryogenic fluid along with the higher outputs, as taught by Abboud, in order to maintain the tip temperature within a certain range, as taught by Abboud.
Regarding claims 14-16, Tyc, as modified, fails to teach wherein the simultaneous activation of the cryogenic therapy element for at least part of the first time interval provides a first cooling output that is similar to a second cooling output of the first cryogenic therapy element during the second time interval; wherein the 
The examiner maintains, however, that it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to optimize the level of cryogenic output during the first and second time intervals, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tyc in view of Abboud and Rittman, as applied to claims 1-6 and 8-16  above, and further in view of Candy et al. (US 20040059265, “Candy”).
Regarding claim 7, Tyc, as modified, teaches using the probe in conjunction with other types of secondary treatments (See Tyc, Pg. 58, lines 18-20; ‘drug injection probe tips can be utilized independently or in conjunction with a light source emitting probe tip, such as the laser-based probes described herein’), but fails to teach wherein the instructions, when executed, cause the processing circuitry to identify, based at least in part upon the thermal dose, the modulation pattern further based at least in part upon a type of secondary treatment to be applied at the region of interest, wherein the type of 
Candy teaches that hyperthermia in the range of 40-46°C is often used in conjunction with secondary therapies such as radiation therapy and chemotherapy to enhance outcomes of these therapies (Par. 147).
Therefore, in view of Candy it would have been obvious to one of ordinary skill in the art at the time that the invention was made to configure to controller to identify a modulation pattern at least in part based on secondary therapies such as chemotherapy and radiation therapy, as taught by Candy, in order to optimize the device to be utilized synergistically with these types of cancer therapies.

Response to Arguments
Applicant’s arguments, see “Remarks”, filed 11/23/21, with respect to the rejection(s) of claim(s) 1-10 under 35  U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Abboud.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739

/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794